Hyman, C. J.
Plaintiffs sued J. W. Lamson and the Harmony Insurance Company of the city of New York on a draft drawn by him on the company for $4,470 42, which it refused to pay. By writ of attachment plaintiffs caused certain property to be attached by the sheriff.
The company has appealed from the judgment rendered against it for the amount of the draft, interest, etc. The judgment recognized a privilege on the property attached.
Plaintiffs averred that Lamson was authorized by the company to draw the draft, and that the money that they advanced for the draft enured to its benefit and advantage.
It appears from the evidence adduced, that Lamson was sent by the company from New York to New Orleans, to cause the sunken steam vessel Charlotte to be raised; that he bought the steamer Champion for the company, and used her in his attempts to raise the sunken vessel; *244that he drew four drafts on the company, amounting together to $12,764 80, to pay for the Champion, and to meet other expenses which he was incurring in raising the vessel, and that the company paid all the drafts but the one sued on.
Power had to be used in raising the Charlotte, and the agent, Lamson, had to get it. Drafts drawn by him on the company, to enable him to procure this power, binds it, as it was necessary for him so to do to effect the main object of his agency. See 6 L. 590.
Let the judgment of the District Court against the company be affirmed, at the costs of appellant.